Citation Nr: 1519149	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-35 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than July 1, 2010, for the assignment of a 10 percent rating for patellofemoral dysfunction of the left knee.

2.  Entitlement to an effective date earlier than July 1, 2010, for the assignment of a 10 percent rating for patellofemoral dysfunction of the right knee.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected allergic rhinitis.
 
4.  Entitlement to a rating in excess of 10 percent for service-connected allergic rhinitis. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1990 to May 1993 and from December 1993 to August 1996.  
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2010 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The Veteran provided testimony at a January 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran had indicated that there was clear and unmistakable error (CUE) in a rating decision dated in October 1996 as part of his claims for an earlier effective date for 10 percent ratings for left and right knee disabilities, and the AOJ has considered this theory of entitlement.  At the January 2015 hearing, he was advised that this was a possible theory of entitlement for his earlier effective date claims.  However, the Veteran and his representative stated at that time that he was not claiming CUE in a prior rating decision as part of his current appeal.  See Board hearing transcript, page 17.  Thus, as reflected on the title page of this decision, a CUE theory of entitlement is not part of the appealed matters before the Board and is not for consideration in this decision.

At the January 2015 hearing, the Veteran submitted a waiver of the RO's initial consideration of the additional evidence and records that he submitted to the undersigned Veteran's Law Judge.  Thus, the Board will consider the additional evidence in conjunction with this appeal.  See 38 C.F.R. § 20.1304(c).
  
The Board acknowledges that additional VA examination reports and VA treatment records have been received since the issuance of the Statements of the Case in October 2012.  However, none of the newly received evidence is relevant to whether the Veteran had worsening of his left and right knee disabilities within the one year prior to July 1, 2010, or whether he submitted a formal or informal claim for increase for left or right knee disabilities between the last final denial in October 1996 and his July 1, 2010, claim for increase.  Thus, the newly received records are not pertinent to the earlier effective date claims decided below, and the Board need not seek a waiver of initial consideration of the newly received evidence by the RO.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section . . . must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant...).

As noted at the January 2015 Board hearing and on earlier occasions in writings dated in April 2013, May 2013, and June 2014, the Veteran seeks increased ratings for left and right knee disabilities.  The issues of increased ratings for left and right knee disabilities have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for sleep apnea and entitlement to a rating in excess of 10 percent for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO granted service connection for patellofemoral dysfunction of the left knee, status postoperative, and service connection for patellofemoral dysfunction of the right knee.  A noncompensable rating was assigned for each knee effective from August 2, 1996.  The Veteran was advised of that determination and of his appellate rights, but he did not appeal that determination and new and material evidence was not received within one year of its issuance.  

2.  The Veteran filed a claim for an increased evaluation for both knee disabilities on July 1, 2010.  He did not file a claim for an increased evaluation for either service-connected knee disability between the issuance of the October 1996 rating decision and the July 1, 2010, claim.  

3.  On May 28, 2010, the Veteran was shown to have a worsening of his right knee disability, which was within one year prior to his July 1, 2010, claim.  However, it was not factually ascertainable for the period between July1, 2009, and May 28, 2010, that the Veteran's service-connected right knee disability met the criteria for a 10 percent evaluation.

4.  It was not factually ascertainable for the one-year period prior to July 1, 2010, that the Veteran's service-connected left knee disability met the criteria for a 10 percent evaluation.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 28, 2010, but no earlier, for the assignment of a10 percent rating for patellofemoral dysfunction of the right knee have been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date earlier than July 1, 2010, for a 10 percent rating for patellofemoral dysfunction of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

In this case, a July 2010 VCAA notice letter explained the evidence necessary to substantiate the claims for increased ratings for left and right knee disabilities.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the July 2010 VCAA notice letter was provided prior to initial adjudication of the Veteran's claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With the grant of increased ratings, the Veteran's claim was not only substantiated, it was proven, so that the purpose of VCAA notice, originally provided to the Veteran in July 2010, had been fulfilled.  Thus, no further VCAA notice was required with respect to the claim.  The Veteran's filing of a notice of disagreement with the effective date assigned for the increased ratings did not give rise to any additional duties to notify and assist on the part of VA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). See also VAOPGCPREC 8- 2003 (December 22, 2003).

The Veteran was also afforded an opportunity to present testimony at a January 2015 hearing before the Board.  During the hearing, the undersigned Veterans Law Judge identified the issues on appeal, explained the general rules pertaining to earlier effective dates, and sought elaboration of the Veteran's theory of entitlement to for an earlier effective date for increased ratings for left and right knee disabilities.  The undersigned explained the relevance of the date of the claim for increase after a final prior decision.  The undersigned also informed him that that a theory of CUE was an avenue by which entitlement to the benefit sought on appeal might be considered, but the Veteran and his represetnative specifically stated that he was not claiming CUE in a prior VA rating decision.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There has been no allegation otherwise.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

With regard to the duty to assist, the claims file contains service treatment records, reports of VA post-service treatment, reports of private treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

With respect to VA examinations, the Board notes that the VA examinations provided were sufficient to establish that an increased rating of 10 percent for each knee was warranted, and such increased ratings were granted.  As to the matter decided below, the effective date to be assigned for the increased ratings, the finality of an October 1996 rating decision and the showing of worsening of left or right knee disabilities, or lack thereof, within the year prior to the July 1, 2010, claim for increase, are determinative.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Thus, a new VA examination and opinion is not required for a determination on the merits of the claim, and there is no reasonable possibility that further VA examinations or opinions would substantiate the Veteran's claims.   Consequently, no further VA examination or opinion is required.  See 38 U.S.C.A. § 5103A(a), (d). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Law and Analysis

Appellate review of a rating decision is initiated by a notice of disagreement (NOD) and completed substantive appeal after a statement of the case (SOC) has been furnished. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis. 38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. §§ 3104(b), 3.105(a).

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Thus, VA must assess any evidence submitted during the relevant period (within a year of notice of a rating decision) and make a determination as to whether it constitutes new and material evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim re-opened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

The effective date of an award of increased compensation to a veteran shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if the application for an increased rating is received within one year of the date of increase in disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1); Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110 (b)(2) was to provide veterans with a one-year grace period for filing a claim following an increase in a service -connected disability).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In a rating decision dated in October 1996, the AOJ granted service connection for service connection for patellofemoral dysfunction of the left knee, status postoperative, and service connection for patellofemoral dysfunction of the right knee.  A noncompensable rating was assigned for each knee effective from August 2, 1996.  The Veteran was advised of the rating decision and his appellate rights in a letter dated in October 1996.  Neither a notice of disagreement nor new and material evidence was received within one year of notice of the rating decision.  Thus, the October 1996 RO rating decision is final.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  

On July 1, 2010, the AOJ received the Veteran's claims for increased ratings for left and right knee disabilities, rated at that time as noncompensable (0 percent).  There is no indication in the claims file, nor has the Veteran contended, that a formal or informal claim was received between October 9, 1996, and July 1, 2010.

In a rating decision dated in November 2010, the AOJ granted increased ratings of 10 percent for the  left knee disability and 10 percent for the right knee disability, which were both effective from July 1, 2010, the date of the claim for increase.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

The Board notes, however, that a VA treatment record dated on June 1, 2010, was received into the claims file in September 2010, and describes a worsening of the Veteran's right knee condition after exercise and physical training on May 28, 2010.  He was wearing his knee brace, and after his return home, he noted swelling of his right knee area.  He was having problems with pain for a brief time and then it would ease after short time.  The Veteran treated his knee with ice packs.  On a June 2010 VA MRI of the right knee, changes due to a prior anterior cruciate ligament repair were seen, and there was a questionable loose body.  In subsequent months, the Veteran received physical therapy for the right knee for "unspecified knee injury."  During an evaluation in July 2013, the impression included (i) repair of the anterior cruciate ligament, edema of the anterior cruciate ligament graft which could represent a partial tear; (ii) marked truncation of the anterior horn of lateral meniscus consistent with partial resection of maceration; (iii) tricompartmental chondromalacia most marked in lateral compartment and patellofemoral joint; (iv) small joint effusion; and (v) mild prepetallar exam.     

As noted in the RO's November 2010 rating decision, it was found at an August 27, 2010, VA examination, that the Veteran had re-injured his service-connected right knee disorder, diagnosed as patellofemoral dysfunction due to partial knee meniscal tear, on the May 28, 2010, which was the date of physical training.

In other words, worsening was shown on May 28, 2010, which was within one year prior to the July 1, 2010, date of claim.  Therefore, the proper effective date for an increased rating of 10 percent for right knee disability is May 28, 2010.  As of that date, the Veteran's right knee disability worsened, and the criteria for a rating in excess of a noncompensable rating were met.  See, e.g., 38 C.F.R. § 4.71(a), Diagnostic Code 5257 (10 percent rating warranted for knee, other impairment of, slight). 

Nevertheless, an effective date earlier than May 28, 2010, for the assignment of a 10 percent rating for the right knee disability is not warranted because there is no evidence to show a worsening of the condition between July 1, 2009 (one year prior to the date of claim for increase), and May 28, 2010.  See 38 C.F.R. § 3.400(o)(2).  

For the left knee, there is no lay or medical evidence to show a worsening of the Veteran's service-connected left knee disorder within the one year prior to the July 1, 2010, claim for increase.  As a result, the preponderance of the evidence is against the claim for an earlier effective date for a rating of 10 percent for left knee disability, and the benefit of the doubt rule is not for application for resolution of this aspect of the Veteran's appeal.  An effective date earlier than July 1, 2010, for a 10 percent rating for service-connected left knee disability is not warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. 3.400(o)(2).


ORDER

Entitlement to an earlier effective date of May 28, 2010, for a 10 percent rating for right knee disability is granted.

Entitlement to an effective date earlier than July 1, 2010, for a 10 percent rating for left knee disability is denied. 


REMAND

A December 2010 VA examiner opined that the Veteran's allergic rhinitis causes nasal congestion (cephalad to the area involved in the pathophysiology of obstructive sleep apnea) and rhinorrhea and does not lead to obstructive sleep apnea.  However, the examiner did not address whether the Veteran's service-connected allergic rhinitis aggravated (chronically worsened) his sleep apnea.  See 38 C.F.R. § 3.310 (disabilities that are proximately due to, or aggravated by, service-connected disease or injury).  Moreover, in a letter dated in February 2013, a VA treating physician noted that the Veteran has allergic rhinitis and sleep apnea and opined that rhinitis is a risk factor for sleep apnea and can make sleep apnea worse.  Accordingly, the Board finds that an additional medical opinion is needed to determine the nature and etiology of the Veteran's obstructive sleep apnea.

In addition, at his January 2015 hearing, the Veteran asserted that his allergic rhinitis is more severe than currently evaluated and is manifested by polyps.  He also indicated that he is receiving continuing treatment at VA for his allergic rhinitis.  The Veteran has submitted a November 2012 report of VA CT scan showing a diagnosis of "polyp versus retention cyst right maxillary sinus," but there are few records of VA treatment associated with the claims file.  A February 2013 VA treatment record (associated with the Virtual VA claims processing system) does include a diagnosis of allergic rhinitis and indicates the Veteran receives ongoing medications for the condition.  Accordingly, the AOJ should seek to obtain updated relevant records of VA treatment and afford the Veteran an additional VA examination to ascertain the current service and manifestations of his service-connected allergic rhinitis.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for allergic rhinitis and sleep apnea that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any records dated since February 2013.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected allergic rhinitis.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  In particular, the examiner should consider a March 2007 CT scan report that includes findings "potentially representing polyps"; an October 2009 private radiology report that includes an impression of chronic right maxillary sinusitis; a November 2012 CT scan report that includes an impression of polyp versus retention cyst right maxillary sinus; and a September 2012 VA examination report that indicates that the Veteran did not have nasal polyps at that time.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's allergic rhinitis.  In particular, he or she indicate whether the Veteran has polyps and whether there is a greater than 50 percent obstruction of the nasal passage on both side or complete obstruction on one side.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  In particular, the examiner should review private records of testing for sleep apnea in October 2009, as well as an article, submitted by the Veteran in April 2012, from Primary Care Respiratory Journal, entitled "allergic rhinitis-induced nasal congestion: its impact on sleep quality."  The examiner should also review a February 2015 letter from a VA treating physician stating that the Veteran experiences allergic rhinitis and sleep apnea and that rhinitis is a risk factor for sleep apnea.

At his January 2015 hearing, the Veteran stated his belief he had sleep apnea during active service based on symptoms he experienced.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's current sleep apnea manifested in service or is otherwise related to his military service, to include any symptomatology therein.  

The examiner should also state whether it is at least as likely as not that the Veteran's sleep apnea was caused by or permanently aggravated by his service-connected allergic rhinitis.   

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


